Case: 1:19-cv-01089-TSB-SKB Doc #: 41 Filed: 03/31/21 Page: 1 of 4 PAGEID #: 438




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

    DONOVAN D. BARROW,                           :      Case No. 1:19-cv-1089
        Plaintiff,                               :
                                                 :      Judge Timothy S. Black
    vs.                                          :
                                                 :      Magistrate Judge Stephanie Bowman
    WESTROCK, INC.,                              :
        Defendant.                               :

                          DECISION AND ENTRY
          ADOPTING THE REPORT AND RECOMMENDATION (Doc. 35); AND
             ORDERING PLAINTIFF TO FILE AMENDED COMPLAINT

           This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and, on January 13, 2021, submitted a combined

Order and Report and Recommendation. (Doc. 35). No objections were filed to the

Report and Recommendation. However, the Court must address, in this Order, the

current status of the case and subsequent filings as well.

           Specifically, on January 27, 2020, Plaintiff filed his initial complaint in this case,

pro se. (Doc. 3). Thereafter, the Court granted Plaintiff’s numerous requests to continue

and stay this case, in order for Plaintiff to retain counsel. Regardless, to date, Plaintiff

has yet to retain counsel and remains pro se.

           On April 7, 2020, Defendant filed a motion to dismiss, pursuant to Fed. R. Civ. P.

12(b)(6) (Doc. 9), which motion was fully briefed (Docs. 17, 20, 22).1 However,


1
 Doc. 22 is Plaintiff’s unauthorized sur-reply. The Magistrate Judge has since denied
Defendant’s motion to strike this unauthorized filing. (Doc. 35).
Case: 1:19-cv-01089-TSB-SKB Doc #: 41 Filed: 03/31/21 Page: 2 of 4 PAGEID #: 439




consideration of Defendant’s Rule 12(b)(6) motion was deferred through December 1,

2020, as the proceedings were twice stayed at Plaintiff’s requests. (See Doc. 30 at 2).

       On November 30, 2020, immediately prior to the expiration of the stay, Plaintiff

filed a motion to amend his complaint (Doc. 32), which motion was opposed and fully

briefed (Docs. 33, 34). Notably, Plaintiff did not attach a copy of the proposed amended

complaint to his motion, but instead included his proposed amendments within the body

of his motion to amend. (Doc. 32).

       On January 13, 2021, the Magistrate Judge submitted a combined Order and

Report and Recommendation. (Doc. 35). Specifically, the Magistrate Judge noted that

Plaintiff had sufficiently alleged facts (albeit for the first time in Plaintiff’s technically

unauthorized sur-reply to Defendant’s motion to dismiss) to state a facially plausible Title

VII and ADA claim. (Id.) Accordingly, the Magistrate Judge granted Plaintiff’s motion

for leave to amend (Doc. 32) and ordered that “Plaintiff shall file[] his amended

complaint containing the supporting factual allegations contained in his sur-reply relating

to his Title VII and ADA claims within 30 days of this Order.” (Doc. 35 at 4). The

Magistrate Judge further recommended that this Court deny Defendant’s motion to

dismiss (Doc. 9) without prejudice, given the anticipated filing of the amended

complaint. (Id.) Defendant did not object to this recommendation.

       Despite the Magistrate Judge’s clear instructions, Plaintiff failed to file the

amended complaint within 30 days and, indeed, has failed to do so to date. As a result,

Defendant has filed a motion to dismiss for want of prosecution, arguing, in effect, that

Plaintiff has continuously delayed these proceedings and that he has yet to file his


                                                2
Case: 1:19-cv-01089-TSB-SKB Doc #: 41 Filed: 03/31/21 Page: 3 of 4 PAGEID #: 440




amended complaint, despite being granted leave to do so. (Doc. 36). Plaintiff opposes

Defendant’s motion, asserting that his amended complaint was previously filed as an

attachment to his motion to amend. (Doc. 37). However, as this Court previously noted,

Plaintiff did not attach an amended complaint to his motion, but instead incorporated

proposed amendments into his memorandum.

       Even under the lax standards applicable to pro se parties, Plaintiff is not free to

disregard the Court’s express orders. The Magistrate Judge’s January 13, 2021 Order

provided Plaintiff with clear instructions and a definite deadline. If Plaintiff fails to

comply, this Court will dismiss the case.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted.

       Specifically, the Court hereby ORDERS that:

       1.     The Report and Recommendation (Doc. 35) is ADOPTED; and

       2.     Defendant’s motion to dismiss the complaint (Doc. 9) is DENIED without
              prejudice.

       Additionally, the Court hereby ORDERS that Plaintiff SHALL abide by the

Magistrate Judge’s instructions, as set forth in the January 13, 2021 Order (Doc. 35) and,

accordingly, Plaintiff SHALL file his amended complaint on or before April 14, 2021.

Should Plaintiff fail to file his amended complaint on or before April 14, 2021, the Court

will dismiss Plaintiff’s case for want of prosecution.



                                               3
Case: 1:19-cv-01089-TSB-SKB Doc #: 41 Filed: 03/31/21 Page: 4 of 4 PAGEID #: 441




     IT IS SO ORDERED.

Date: 3/31/2021                                         s/ Timothy S. Black
                                                    Timothy S. Black
                                                    United States District Judge




                                       4
